Exhibit 10.5

UK SUB-PLAN TO THE

BAZAARVOICE, INC.

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the UK Sub-Plan to the
Bazaarvoice, Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Restricted Stock Unit Award Agreement (the “Award
Agreement”).

 

I. NOTICE OF RESTRICTED STOCK UNIT GRANT

Participant Name:

Address:

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Grant Number

 

  Date of Grant

 

Vesting Commencement Date

 

Total Number of Shares Granted

 

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Unit will vest in accordance with the following schedule:

[insert vesting schedule]

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.

By Participant’s signature and the signature of the representative of
Bazaarvoice, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock Units is granted under and governed by the terms
and conditions of the Plan and this Award Agreement, including the Terms and
Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A, the
Stock Trading Plan for Mandatory Sale of Shares to Cover Tax Withholding
Obligations attached as Exhibit B (the “Stock Trading Plan”), the Joint Election
and the Section 431 Election, all of which are made a part of this document.
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of



--------------------------------------------------------------------------------

counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan, Award Agreement, Joint Election and Section 431
Election. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan, Award Agreement, the Joint Election and the Section 431
Election. Participant further agrees to notify the Company upon any change in
the residence address indicated below.

 

PARTICIPANT: BAZAARVOICE, INC.

 

 

Signature By

 

 

Print Name Title Residence Address:

 

 

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1. Grant of Restricted Stock Units. The Company hereby grants to the individual
named in the UK Notice of Restricted Stock Unit Grant attached as Part I of this
Award Agreement (the “Participant”) under the Plan an Award of Restricted Stock
Units, subject to all of the terms and conditions in this Award Agreement and
the Plan, which is incorporated herein by reference. Subject to Section 17 of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan will prevail.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to the Participant’s Personal Representative) in whole
Shares, subject to Participant satisfying any applicable tax withholding
obligations as set forth in Section 7. Subject to the provisions of Section 4,
such vested Restricted Stock Units will be paid in Shares as soon as practicable
after vesting, but in each such case within the period ending no later than the
date that is two and one-half (2 1⁄2) months from the end of the Company’s tax
year that includes the vesting date.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6)

 

-3-



--------------------------------------------------------------------------------

month period following Participant’s termination as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless the Participant dies following his or
her termination as a Service Provider, in which case, the Restricted Stock Units
will be paid in Shares to the Participant’s Personal Representative as soon as
practicable following his or her death. It is the intent of this Award Agreement
to comply with the requirements of Section 409A so that none of the Restricted
Stock Units provided under this Award Agreement or Shares issuable thereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. For purposes of this Award
Agreement, “Section 409A” means Section 409A of the Code, and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s Personal Representative. Any such transferee must furnish the
Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7. Tax Obligations

(a) Withholding. In the event that the Company determines that it or any
Subsidiary is required to account to HM Revenue & Customs for the Award Tax
Liability and any Secondary NIC Liability or to withhold any other tax as a
result of the vesting of this Award, the Participant, as a condition to the
vesting of the Award, shall make arrangements satisfactory to the Company to
enable it or any Subsidiary to satisfy all withholding liabilities. The
Participant shall also make arrangements satisfactory to the Company to enable
it to satisfy any withholding requirements that may arise in connection with the
vesting or disposition of Shares purchased by exercising this Award.

(b) Tax Consultation. Participant understands that he or she may suffer adverse
tax consequences as a result of Participant’s purchase or disposition of the
Shares. Participant represents that he or she will consult with any tax advisors
Participant deems appropriate in connection with the purchase or disposition of
the Shares and that Participant is not relying on the Company or any Affiliate
for any tax advice.

(c) Section 431 Election. As a further condition of the vesting of this Award,
the Participant shall have signed a Section 431 Election in the form set out in
Exhibit C or in such other form as may be determined by HM Revenue & Customs
from time to time.

 

-4-



--------------------------------------------------------------------------------

(d) Employer’s National Insurance Charges. As a further condition of the vesting
of an Award under the Plan the Participant shall join with the Company or any
other company or person who is or becomes a Secondary Contributor in making a
Joint Election which has been approved by HM Revenue & Customs, for the transfer
of the whole of any Secondary NIC Liability.

(e) Participant’s Tax Indemnity.

(i) Indemnity. To the extent permitted by law, the Participant hereby agrees to
indemnify and keep indemnified the Company, and the Company as trustee for and
on behalf of any related corporation, for any Award Tax Liability and Secondary
NIC Liability.

(ii) No Obligation to Issue Shares. The Company shall not be obliged to allot
and issue any Shares or any interest in Shares pursuant to the vesting of this
Award unless and until the Participant has paid to the Company such sum as is,
in the opinion of the Company, sufficient to indemnify the Company in full
against the Award Tax Liability and the Secondary NIC Liability, or the
Participant has made such other arrangement as in the opinion of the Company
will ensure that the full amount of any Award Tax Liability and any Secondary
NIC Liability will be recovered from the Participant within such period as the
Company may then determine.

(iii) Right of Retention. In the absence of any such other arrangement being
made, the Company shall have the right to retain out of the aggregate number of
shares to which the Participant would have otherwise been entitled upon the
vesting of this Award, such number of Shares as, in the opinion of the Company,
will enable the Company to sell as agent for the Participant (at the best price
which can reasonably expect to be obtained at the time of the sale) and to pay
over to the Company sufficient monies out of the net proceeds of sale, after
deduction of all fees, commissions and expenses incurred in relation to such
sale, to satisfy the Participant’s liability under such indemnity. By accepting
this Award Agreement, you expressly consent to the sale of Shares to cover the
Tax Obligations (and any associated broker or other fees) pursuant to Stock
Trading Plan set forth in Exhibit B and agree and acknowledge that you may not
satisfy them by any means other than such sale of Shares, unless required to do
so by the Administrator or pursuant to the Administrator’s express written
consent

8. Acknowledgements.

(a) Participant acknowledges receipt of a copy of the Plan (including any
applicable appendixes or sub-plans thereunder) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Award of
Restricted Stock Units subject to all of the terms and provisions thereof.
Participant has reviewed the Plan (including any applicable appendixes or
sub-plans thereunder), this Agreement, the Joint Election and the Section 431
Election in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Award. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Agreement. Participant further agrees to notify
the Company upon any change in the residence address indicated below.

 

-5-



--------------------------------------------------------------------------------

(b) The Company (which may or may not be Participant’s Employer) is granting the
Restricted Stock Units. The Company will administer the Plan from outside
Participant’s country of residence, and United States law will govern all
Restricted Stock Units granted under the Plan. The Section 431 Election and the
Joint Election shall be governed by the laws of England and Wales.

(c) Participant acknowledges that benefits and rights provided under the Plan
are wholly discretionary and, although provided by the Company, do not
constitute regular or periodic payments. Unless otherwise required by Applicable
Laws, the benefits and rights provided under the Plan are not to be considered
part of Participant’s salary or compensation for purposes of calculating any
severance, resignation, redundancy or other end of service payments, vacation,
bonuses, long-term service awards, indemnification, pension or retirement
benefits, or any other payments, benefits or rights of any kind. Participant
waives any and all rights to compensation or damages as a result of the
termination of employment with the Company for any reason whatsoever insofar as
those rights result or may result from:

(i) the loss or diminution in value of such rights under the Plan, or

(ii) Participant ceasing to have any rights under, or ceasing to be entitled to
any rights under the Plan as a result of such termination.

(d) The grant of the Restricted Stock Units, and any future grant of Restricted
Stock Units under the Plan is entirely voluntary, and at the complete discretion
of the Company. Neither the grant of the Restricted Stock Units nor any future
grant of Restricted Stock Units by the Company will be deemed to create any
obligation to grant any further Restricted Stock Units, whether or not such a
reservation is explicitly stated at the time of such a grant. The Company has
the right, at any time to amend, suspend or terminate the Plan.

(e) The Plan will not be deemed to constitute, and will not be construed by
Participant to constitute, part of the terms and conditions of employment, and
the Company will not incur any liability of any kind to Participant as a result
of any change or amendment, or any cancellation, of the Plan at any time.

(f) Participation in the Plan will not be deemed to constitute, and will not be
deemed by Participant to constitute, an employment or employment relationship of
any kind with the Company.

10. Data protection.

(a) By entering into this Award Agreement, and as a condition of the grant of
the Award, Participant consents to the collection, use, and transfer of personal
data as described in this paragraph to the full extent permitted by and in full
compliance with applicable laws.

 

-6-



--------------------------------------------------------------------------------

(b) Participant understands that the Company and its Subsidiaries hold Data
about the Participant for the purpose of managing and administering the Plan.

(c) Participant further understands that the Company and/or its Subsidiaries
will transfer Data among themselves as necessary for the purposes of
implementation, administration, and management of Participant’s participation in
the Plan, and that the Company and/or its Subsidiary may each further transfer
Data to any Data Recipients.

(d) Participant understands that these Data Recipients may be located in
Participant’s country of residence or elsewhere, such as the United States.
Participant authorises the Data Recipients to receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing Participant’s participation in the Plan, including
any transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on Participant’s behalf, to a broker or
third party with whom the Shares acquired on vesting may be deposited. Where the
transfer is to be to a destination outside the European Economic Area, the
Company shall take reasonable steps to ensure that the Participant’s personal
data continues to be adequately protected and securely held.

(e) Participant understands that Participant may, at any time, review the Data,
request that any necessary amendments be made to it, or withdraw Participant’s
consent herein in writing by contacting the Company. Participant further
understands that withdrawing consent may affect Participant’s ability to
participate in the Plan.

11. English Language. Participant has received the terms and conditions of this
Agreement and any other related communications, and Participant consents to
having received these documents in English. If Participant has received this
Agreement or any other document related to the Plan translated into a language
other than English and if the translated version is different than the English
version, the English version will control.

12. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

13. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT
OF BEING EMPLOYED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN

 

-7-



--------------------------------------------------------------------------------

DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER.

13. Additional terms.

(a) Participant has no right to compensation or damages for any loss in respect
of the Award where such loss arises (or is claimed to arise), in whole or in
part, from the termination of Participant’s employment; or notice to terminate
employment given by or to Participant. This exclusion of liability shall apply
however termination of employment, or the giving of notice, is caused other than
in a case where a competent tribunal or court, from which there can be no appeal
(or which the relevant employing company has decided not to appeal), has found
that the cessation of the Participant’s employment amounted to unfair or
constructive dismissal of Participant and however compensation or damages may be
claimed.

(b) Participant has no right to compensation or damages for any loss in respect
of an Award where such loss arises (or is claimed to arise), in whole or in
part, from any company ceasing to be a Subsidiary of the Company; or the
transfer of any business from a Subsidiary of the Company to any person which is
not a Subsidiary of the Company. This exclusion of liability shall apply however
the change of status of the relevant company, or the transfer of the relevant
business, is caused, and however compensation or damages may be claimed.

14. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of Stock
Administration at Bazaarvoice, Inc. at 3900 N. Capital of Texas Highway, Suite
300, Austin, Texas 78746, or at such other address as the Company may hereafter
designate in writing.

15. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

16. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

17. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any

 

-8-



--------------------------------------------------------------------------------

governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company. Where the Company determines that the delivery of the
payment of any Shares will violate federal securities laws or other applicable
laws, the Company will defer delivery until the earliest date at which the
Company reasonably anticipates that the delivery of Shares will no longer cause
such violation. The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.

18. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

19. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

20. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

21. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

22. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

23. Modifications to the Agreement. This Award Agreement, the Joint Election and
the Section 431 Election constitute the entire understanding of the parties on
the subjects covered. Participant expressly warrants that he or she is not
accepting this Award Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Modifications to this Award
Agreement or the Plan can be made only in an express written

 

-9-



--------------------------------------------------------------------------------

contract executed by a duly authorized officer of the Company. Notwithstanding
anything to the contrary in the Plan or this Award Agreement, the Company
reserves the right to revise this Award Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of
Restricted Stock Units.

24. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

25. Governing Law. This Award Agreement will be governed by the laws of the
State of Texas, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Texas, and agree that such
litigation will be conducted in the courts of Travis County, Texas, or the
federal courts for the United States for the Western District of Texas no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed. The Section 431 Election and Joint Election shall be governed by the
laws of England and Wales.

EXHIBIT B

STOCK TRADING PLAN FOR MANDATORY SALE OF SHARES TO COVER

TAX WITHHOLDING OBLIGATIONS

By accepting the Award of Restricted Stock Units, I am adopting and entering
into this stock trading plan (the “Sales Plan”) so that I may receive the
necessary proceeds to satisfy any requirements to pay the minimum income taxes,
employment taxes, social security taxes, social

 

-10-



--------------------------------------------------------------------------------

insurance, payroll taxes, contributions, payment on account obligations,
national taxes and other applicable taxes and payments (collectively, “Taxes”)
required to be withheld by Bazaarvoice, Inc. (the “Company”) (or the parent or
subsidiary of the Company employing me) on my behalf if and when such tax
withholding obligations arise as a result of the grant of the Award of
Restricted Stock Units or any other grant by the Company to me of any restricted
stock units, shares of restricted stock or performance shares. I agree and
acknowledge that I am not selling shares of Company common stock (“Shares”) on
the basis of or while aware of material nonpublic information or that such sales
evidence my awareness of material nonpublic information or information at
variance with the Company’s statements to investors.

1. Recitals.

(a) I intend for this Sales Plan to comply with the requirements of Rule
10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). Therefore, all provisions hereof will be interpreted consistent
with Rule 10b5-1 and will be automatically modified to the extent necessary to
comply therewith.

(b) I am establishing this Sales Plan in order to permit the orderly disposition
of a portion of the Shares that I acquired (or will acquire) pursuant to an
award of restricted stock units, restricted stock or performance shares (each,
an “Equity Award”). The Shares are being sold to provide the necessary proceeds
to satisfy any Taxes if and when any tax withholding obligations arise, as well
any broker or other fees associated with such sales. By adopting and entering
into this Sales Plan, I agree and acknowledge that I may not satisfy such Taxes
and associated broker and other fees by any means other than the sale of Shares
pursuant to the terms and conditions of this Sales Plan. This Sales Plan will
apply to the mandatory sale of Shares under all future Equity Awards received by
me from the Company.

(c) Unless otherwise defined herein, the terms in this Sales Plan will have the
same defined meanings as in the Company’s 2012 Equity Incentive Plan (the
“Plan”).

2. Representations, Warranties and Covenants. I hereby represent, warrant and
covenant that:

(a) I am not aware of any material nonpublic information concerning the Company
or its securities. I am entering into this Sales Plan in good faith and not as
part of a plan or scheme to evade compliance with the United States federal
securities laws.

(b) Once vested, the Shares to be sold under this Sales Plan will be owned free
and clear by me and are not subject to any liens, security interests or other
encumbrances or limitations on disposition other than those imposed by Rule 144
under the Securities Act of 1933, as amended.

(c) If I am an executive officer or director of the Company, I acknowledge that
any filings required under Section 16 of the Exchange Act are my sole
responsibility.

 

-11-



--------------------------------------------------------------------------------

(d) I am aware that in order for this Sales Plan to constitute a plan pursuant
to Rule 10b5-1(c) of the Exchange Act, I must not enter into or alter a
corresponding or hedging transaction with respect to the Shares.

(e) I will not directly or indirectly communicate any information relating to
the Company or the Company’s securities to any employee of the Broker (defined
below) or its affiliates who is directly or indirectly involved in executing
this Sales Plan at any time while this Sales Plan is in effect.

3. Implementation of the Plan.

(a) I hereby appoint the Company to appoint a broker (the “Broker”) to sell
Shares pursuant to the terms and conditions set forth below.

(b) The Broker is authorized to begin selling Shares pursuant to this Sales Plan
commencing on the date that the first Shares under the Equity Award vest or at
the time a tax withholding obligation arises with respect to the Equity Award.
The Broker will sell such number of Shares as will be required to satisfy
(i) any applicable Taxes in accordance with my then current applicable
withholding rate (including any supplemental rate), and (ii) any associated
broker or other fees.

(c) I understand that the Broker may not be able to effect a sale due to a
market disruption or a legal, regulatory or contractual restriction applicable
to the Broker or any other event or circumstance (a “Blackout”). I also
understand that even in the absence of a Blackout, the Broker may be unable to
effect sales consistent with ordinary principles of best execution, due to
insufficient volume of trading, or other market factors in effect on the date of
a sale. I agree that neither the Company and its affiliates and their directors,
officers, employees, and agents nor the Broker and its affiliates and their
directors, officers, employees, and agents (collectively, “Persons”) will have
any liability whatsoever to me for any action taken or omitted to be taken in
connection with the Sales Plan, the making of any sale, or any amendment,
modification or termination of this Sales Plan, unless such liability is
determined in a non-appealable order of a court of competent jurisdiction to
have resulted solely from the gross negligence, willful misconduct or bad faith
of the Person. I further agree to hold each Person free and harmless from any
and all losses, damages, liabilities or expenses (including reasonable
attorneys’ fees and costs) incurred or sustained by such Person in connection
with or arising out of any suit, action or proceeding relating to this Sales
Plan, any sale, or any amendment, modification or termination of this Sales Plan
(each an “Action”) and to reimburse each Person for its expenses, as they are
incurred, in connection with any Action, unless such loss, damage, liability or
expense is determined in a non-appealable order of a court of competent
jurisdiction to be solely the result of such Person’s gross negligence, willful
misconduct, or bad faith.

(d) The Company is authorized to make special handling trade services available
to me through the Broker (by or through its affiliates and/or other third party
broker dealers designated by the Broker), under which the Shares may be
aggregated as one order with Shares in all other participants’ Sales Plans,
thereby resulting in non-preferential pricing of order execution and an average
sale execution price of Shares under all participants’ Sales Plans. I

 

-12-



--------------------------------------------------------------------------------

understand that the Company may suspend the special handling trade services in
its sole discretion and that the Company or the Broker may terminate the special
handling trade services agreement at any time.

4. Termination. This Sales Plan will terminate upon the last day of my service
with the Company, or Company subsidiary employing me. This Sales Plan may not be
terminated, modified or amended at any time without the prior approval of the
Administrator.

 

-13-



--------------------------------------------------------------------------------

EXHIBIT C

SECTION 431 ELECTION

 

-14-